Name: Commission Regulation (EEC) No 2186/91 of 24 July 1991 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 7. 91 Official Journal of the European Communities No L 202/25 COMMISSION REGULATION (EEC) No 2186/91 of 24 July 1991 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1741 /91 (2), and in particular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 774/91 (3), as last amended by Regulation (EEC) No 1881 /91 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 774/91 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . (4 OJ No L 163, 26. 6. 1991 , p. 41 . (3) OJ No L 81 , 28. 3. 1991 , p. 71 . (&lt;) OJ No L 168 , 29. 6 . 1991 , p. 81 . No L 202/26 Official Journal of the European Communities 25. 7. 91 ANNEX to the Commission Regulation of 24 July 1991 fixing the import levies on frozen sheepmeat and goatmeat (') (ECU/100 kg) CN code Week No 31 from 5 to 11 August 1991 Week No 32 from 12 to 18 August 1991 Week No 33 from 19 to 25 August 1991 Week No 34 from 26 August to 1 September 1991 0204 30 00 146,298 146,298 146,298 146,298 0204 41 00 146,298 146,298 146,298 146,298 0204 42 10 102,409 102,409 102,409 102,409 0204 42 30 160,928 160,928 160,928 160,928 0204 42 50 190,187 190,187 190,187 190,187 0204 42 90 190,187 190,187 190,187 190,187 0204 43 00 266,262 266,262 266,262 266,262 0204 50 51 146,298 146,298 146,298 146,298 0204 50 53 102,409 102,409 102,409 102,409 0204 50 55 160,928 160,928 160,928 160,928 0204 50 59 190,187 190,187 190,187 190,187 0204 50 71 190,187 190,187 190,187 190,187 0204 50 79 266,262 266,262 266,262 266,262 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90.